     Case 2:19-cv-10645-PSG-KS Document 22 Filed 12/27/19 Page 1 of 4 Page ID #:109




 1    CALEB R. TROTTER, Cal. Bar No. 305195
 2    Email: CTrotter@pacificlegal.org
      930 G Street
 3    Sacramento, California 95814
 4    Telephone: (916) 419-7111
      Facsimile: (916) 419-7747
 5    JAMES M. MANLEY, Ariz. Bar No. 031820*
 6    Email: JManley@pacificlegal.org
      Pacific Legal Foundation
 7
      3217 E. Shea Blvd. # 108
 8    Phoenix, Arizona 85028
 9    Telephone: (916) 419-7111
      Facsimile: (916) 419-7747
10    *Pro Hac Vice Pending
11    Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.,
12    and National Press Photographers Association
13
                                 UNITED STATES DISTRICT COURT
14
                               CENTRAL DISTRICT OF CALIFORNIA
15
                                           WESTERN DIVISION
16
                                          )   Case No.: 2:19-cv-10645-PSG-KS
17                                        )
      AMERICAN SOCIETY OF                 )
18    JOURNALISTS AND AUTHORS,            ) DECLARATION OF MICKEY H.
      INC., and NATIONAL PRESS            ) OSTERREICHER IN SUPPORT OF
19                                        )
      PHOTOGRAPHERS ASSOCIATION, )            PLAINTIFFS’ MOTION FOR
20                                        )  PRELIMINARY INJUNCTION
                    Plaintiffs,           )
21                                        )
                                          )
22          v.                            )
                                          )
23                                        )
      XAVIER BECERRA, in his official     )
24    capacity as Attorney General of the )
      State of California,                )
25                                        )
                                          )
26                 Defendant.             )
27
28    ______________________________________________________________________________
       Declaration of Mickey H. Osterreicher in        -1-    Case No.: 2:19-cv-10645-PSG-KS
       Support of Plaintiffs’ Motion for Preliminary
       Injunction
     Case 2:19-cv-10645-PSG-KS Document 22 Filed 12/27/19 Page 2 of 4 Page ID #:110



 1           I, Mickey H. Osterreicher, declare as follows:
 2           1.       The facts set forth in this declaration are based on my personal
 3    knowledge obtained in my role as General Counsel of Plaintiff National Press
 4    Photographers Association (NPPA) and, if called as a witness, I could and would
 5    competently testify thereto under oath. As to those matters which reflect a matter of
 6    opinion, they reflect my personal opinion and judgment upon the matter.
 7           2.       I began my career as a photojournalist nearly 50 years ago as a
 8    freelancer for the Associated Press and the New York Times.
 9           3.       I was part of the first graduating class of “special majors” at SUNY
10    Buffalo,        receiving         my         Bachelor   of     Science       degree       in
11    “Photography/Photojournalism” in 1973. Earlier that year I had already been hired
12    as a staff photographer for the Buffalo Courier-Express where I worked until it
13    closed in 1982. I also did freelance work for Time Magazine and many other
14    publications.
15           4.       After the Buffalo Courier-Express closed, I went to work at the local
16    ABC affiliate, WKBW-TV, shooting and editing video along with field producing,
17    until 2004.
18           5.       I also freelanced for ESPN and a number of other networks as well as
19    shooting stills for Time and USA Today.
20           6.       I went to law school while I was still working at WKBW-TV and was
21    admitted to practice in New York in 1999.
22           7.       I joined the National Press Photographers Association in 1973 and
23    continue to be a proud dues-paying member.
24           8.       I became NPPA’s general counsel in 2006.
25           9.       Chartered in 1946, NPPA is the nation’s leading professional
26    organization for visual journalists. Its membership includes news photographers
27    from print, television, and electronic media. NPPA has 536 members in the state of
28    ______________________________________________________________________________
       Declaration of Mickey H. Osterreicher in        -2-         Case No.: 2:19-cv-10645-PSG-KS
       Support of Plaintiffs’ Motion for Preliminary
       Injunction
     Case 2:19-cv-10645-PSG-KS Document 22 Filed 12/27/19 Page 3 of 4 Page ID #:111



 1    California. NPPA advocates in support of visual journalists’ First Amendment rights
 2    to report on news and matters of public concern as well as to protect the copyright
 3    of their images.
 4           10.      As the U.S. Supreme Court explained in Cmty. for Creative Non-
 5    Violence v. Reid, 490 U.S. 730, 737 (1989), the default in copyright law is that an
 6    employer owns the copyright to the photographs taken by their employees.
 7           11.      In my experience as a visual journalist and general counsel for NPPA,
 8    I have never seen a staff photographer or videographer retain the copyright to their
 9    work. As independent contractors, freelance visual journalists retain their copyright
10    by default and it is common for our members to insist that they retain the copyright
11    to their work.
12           12.      Retaining the copyright to their work as freelancers allows our
13    members more opportunities to further license their work and realize additional
14    income.
15           13.      At an earlier point in the history of NPPA, much of our membership
16    was composed of visual journalists, like me, who were employed as staff
17    photographers.
18           14.      Over the years that membership demographic has changed so that
19    currently, a large number of our members work as freelancers. This is due in great
20    part to the fact that many news organizations have greatly reduced their staff (in both
21    print and broadcast), eliminated their photo staffs entirely, or have ceased to exist
22    altogether.
23           15.      In the visual journalism industry, many freelancers choose to be
24    independent contractors because it offers them greater flexibility and fewer hours
25    than full-time employment. Still others choose to freelance because they earn
26    significantly more money, and have greater financial security. An independent visual
27    journalist can have a variety of clients which diversifies their income stream. In
28    ______________________________________________________________________________
       Declaration of Mickey H. Osterreicher in        -3-     Case No.: 2:19-cv-10645-PSG-KS
       Support of Plaintiffs’ Motion for Preliminary
       Injunction
Case 2:19-cv-10645-PSG-KS Document 22 Filed 12/27/19 Page 4 of 4 Page ID #:112
